16 F.3d 417NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Andrew L. ROBINSON, Plaintiff-Appellant,v.Ronald L. BECKHAM, Jefferson County Detention Facility,Defendants-Appellees.
No. 93-1321.
United States Court of Appeals,Tenth Circuit.
Feb. 16, 1994.

ORDER AND JUDGMENT1
Before TACHA, BRORBY and EBEL, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. Robinson, a county jail inmate and a pro se litigant, appeals the dismissal of his 42 U.S.C.1983 complaint.


3
Mr. Robinson sued the sheriff of Jefferson County, Colorado, and the Jefferson County detention facility.  In his complaint, he alleged he was confined in the jail for five days due to a probation violation and during this period he was held in solitary confinement without being allowed a shower;  denied soap, toothbrush and toothpaste;  not allowed to "take" his legal materials;  refused access to the law library;  and strip searched each time he returned from court.  Mr. Robinson sought compensatory and punitive damages.


4
The district court noted that the complaint failed to allege the sheriff personally participated in the alleged constitutional violations and failed to allege any acts showing deliberate indifference.  The district court then dismissed the complaint for failure to state a claim.


5
We have not been persuaded of any error in the district court's decision and AFFIRM for substantially the same reasons.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470